Name: Council Regulation (EEC) No 1709/91 of 13 June 1991 fixing the aid for small producers of certain arable crops sown in the 1991/92 marketing year
 Type: Regulation
 Subject Matter: regions and regional policy;  agricultural policy;  farming systems
 Date Published: nan

 26 . 6 . 91 Official Journal of the European Communities No L 162/ 11 COUNCIL REGULATION (EEC) No 1709/91 of 13 June 1991 fixing the aid for small producers of certain arable crops sown in the 1991 /92 marketing year the aid is fixed ; whereas , to that end, the aid should be maintained at the same level , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1346 / 90 of 14 May 1990 instituting aid for small producers of certain arable crops ( 1 ), and in particular Article 1 (2 ) thereof, Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas the aim of the aid for small producers of certain arable crops is to alleviate the effects of the stabilizers on the income of the small producers in question ; whereas the natural conditions prevailing in mountain and hill areas and in the less-favoured areas of the Community contribute towards a lower average income for the producers in the areas concerned than that for producers in the rest of the Community; whereas account should be taken of this when Article 1 For areas sown in the 1991 /92 marketing year, the aid provided for in Article 1 (2 ) of Regulation (EEC) No 1346 / 90 shall be:  ECU 50 per hectare in mountain and hill areas and in the less-favoured areas referred to in Council Directive 75 / 268 /EEC of 28 April 1975 on mountain- and hill-farming and farming in certain less-favoured areas ( 5 ), as last amended by Regulation (EEC) No 797/ 85 ( 6 ),  ECU 30 per hectare in the rest of the Community. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY (*) OJ No L 134 , 28 . 5 . 1990 , p. 10 . ( 2 ) OJ No C 49 , 28 . 2 . 1990 , p. 12 . ( 3 ) OJ No C 158 , 17 . 6 . 1991 . ( «) OJNoC 159 , 17. 6 . 1991 . ( s ) OJ No L 128 , 19 . 5 . 1975 , p . 1 . ( «) OJ No L 93 , 30 . 3 . 1985 , p . 1 .